                                                Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 1 of 9



                                       1   Sean J. O’Hara (#024749)
                                           Daniel P. Crane (#030623)
                                       2
                                           KERCSMAR & FELTUS PLLC
                                       3   7150 East Camelback Road, Suite 285
                                           Scottsdale, Arizona 85251
                                       4   Telephone: (480) 421-1001
                                       5   Facsimile: (480) 421-1002
                                           sjo@kflawaz.com
                                       6   dpc@kflawaz.com
                                       7   Attorneys for Plaintiff EcoFasten Solar
                                       8                       IN THE UNITED STATES DISTRICT COURT
                                       9
                                                                      FOR THE STATE OF ARIZONA
                                      10
                                           EcoFasten Solar, LLC, a Delaware limited       Case No. 2:19-cv-05750-MTL
                                      11   liability company,
                                                                                             REPLY IN SUPPORT OF MOTION
7150 East Camelback Road, Suite 285




                                      12
                                                         Plaintiff,                          FOR SANCTIONS FOR FAILURE
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13                                                     TO PARTICIPATE IN GOOD
                                           vs.                                               FAITH SETTLEMENT TALKS
           (480) 421-1001




                                      14
                                      15   Unirac, Inc., a New Mexico corporation,

                                      16                 Defendant.
                                      17
                                      18
                                      19
                                      20           Plaintiff EcoFasten Solar, LLC (“EcoFasten”) respectfully submits this reply in
                                      21   support of its motion for an order imposing sanctions on Defendant Unirac, Inc. due to
                                      22   Unirac’s failure to participate in Court-ordered good faith settlement talks.
                                      23   I.      Introduction
                                      24           Stripped of its bluster and indignation, Unirac’s opposition attempts to strawman
                                      25   EcoFasten’s position as seeking sanctions because Unirac filed lawsuits and made a less-
                                      26   favorable settlement offer than it had before. That’s not what this motion is about.
                                      27   EcoFasten seeks sanctions not because of what Unirac did, but because of how and when
                                      28   Unirac did it. Because Unirac waited until mere days before a long-scheduled mediation
                                                 Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 2 of 9


                                       1
                                           to file three lawsuits and dramatically back-peddle its earlier offer, and because Unirac
                                       2
                                           demanded that its fresh-off-the-presses lawsuits be resolved as a precondition to
                                       3
                                           resolution of this case, Unirac ensured that the mediation would be a complete waste of
                                       4
                                           time and money. That’s not good faith, and Unirac should be ordered to compensate
                                       5
                                           EcoFasten.
                                       6
                                           II.      Unirac’s Bad Faith Decisions Doomed the Mediation.
                                       7
                                       8            Unirac’s response attempts to distract the Court with a flurry of irrelevant and

                                       9   unrelated arguments. But the issue raised by EcoFasten is not that the parties were unable

                                      10   to reach a resolution, it is how it came to be that the parties had no chance to reach a

                                      11   resolution. Sanctions are appropriate against Unirac because Unirac unequivocally caused

                                      12   EcoFasten to unnecessarily expend resources when Unirac was dead-set on ignoring
7150 East Camelback Road, Suite 285




                                      13   EcoFasten’s efforts. See Rizzo v. City of Phoenix, No. CV-15-00829-PHX-NVW, 2016
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      14   WL 11602424, at *1 (D. Ariz. Apr. 11, 2016) (discussing that good faith settlement
           (480) 421-1001




                                      15   efforts are intended to avoid “wast[ing] without justification the effort and expense the

                                      16   parties put into the mediation preparation.”).

                                      17            There is no dispute that Unirac waited until after the parties had exchanged

                                      18   settlement offers and prepared mediation briefs—and within a week of the mediation—to

                                      19   file three new lawsuits against EcoFasten, its parent company, and a sister company about

                                      20   unrelated products and patents. Instead of attempting in good faith to resolve this dispute,

                                      21   Unirac waited until the twelfth hour to interject new issues and damages claims that

                                      22   Unirac contends greatly exceed the damages sought in this action. Worse, Unirac then

                                      23   insisted that there could be no resolution of this lawsuit without resolution of Unirac’s

                                      24   new lawsuits. Tellingly, Unirac does not dispute that its decision to make the three new

                                      25   lawsuits the central issue in the mediation guaranteed that the parties were mediating

                                      26   without sufficient information and without hope of reaching a resolution.

                                      27            Given no new circumstances other than the impending mediation, Unirac found it

                                      28   more desirable to cause EcoFasten to incur attorneys’ fees and mediator’s fees by
                                           participating in a doomed mediation. This is direct and intentional ignorance of this

                                                                                            2
                                               Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 3 of 9


                                       1
                                           Court’s order requiring good faith settlement talks. EcoFasten requests this Court sanction
                                       2
                                           Unirac for willfully disregarding the purpose and intent of the order to engage in good
                                       3
                                           faith settlement discussions by allowing EcoFasten to apply for its fees and costs incurred
                                       4
                                           in connection with the sham mediation.
                                       5
                                           III.   Unirac’s Response is a Parade of Red Herrings.
                                       6
                                                  Unirac’s response is telling. Instead of arguing that the parties were still positioned
                                       7
                                           to have meaningful, good-faith settlement talks despite the introduction of three new
                                       8
                                           lawsuits, Unirac attempts to distract and shift the blame by: (i) arguing that EcoFasten’s
                                       9
                                           motion is about not reaching a settlement – an effort to sidestep answering why the
                                      10
                                           mediation was a waste; (ii) asserting that Rule 408 and A.R.S. § 12-2238 somehow
                                      11
                                           prohibit a Court from considering Unirac’s conduct when determining if Unirac acted in
                                      12
                                           good faith; and (iii) suggesting that Unirac’s filing of new lawsuits and negotiating
7150 East Camelback Road, Suite 285




                                      13
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                           backwards in the days leading up to the mediation is no different than EcoFasten’s
                                      14
           (480) 421-1001




                                           changed negotiating positions over the past several years.
                                      15
                                                  Unirac’s response does make one helpful point. Unirac requested the Court have ex
                                      16
                                           parte communications with the mediator, Michael Powell, to get Mr. Powell’s perspective
                                      17
                                           on how the parties comported themselves in (and leading up to) the mediation. EcoFasten
                                      18
                                           fully supports this suggestion and believes that, should he be willing to talk with the
                                      19
                                           Court, Mr. Powell’s perspective would be enlightening. 1
                                      20
                                                  a.     It Is the How and the When, Not the What, That Is Sanctionable.
                                      21
                                                  Unirac suggests that it is “[w]eary of continuing to engage with EcoFasten only to
                                      22
                                           have EcoFasten escalate the dispute and increase its demands . . . .” So, Unirac says, it
                                      23
                                           filed the three new lawsuits on the eve of mediation escalating the parties’ disputes. That
                                      24
                                           doesn’t add up.
                                      25
                                                  As explained by EcoFasten in its motion (and not disputed in the response), the
                                      26
                                           parties and their affiliates have litigated their issues since 2017:
                                      27
                                      28   1
                                             After Unirac refused to join a final joint session with the mediator, undersigned counsel
                                           informed the mediator that the present motion would be forthcoming. Mr. Powell’s
                                           reaction was enthusiastic, including a literal “thumbs up.”
                                                                                          3
                                               Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 4 of 9


                                       1                 • January 26, 2017, a patent infringement lawsuit filed by EcoFasten pending
                                                           in the United States District Court for the Eastern District of California. This
                                       2
                                                           lawsuit was filed against SolarHooks before its acquisition by Unirac,
                                       3                   concerning the predecessors to Unirac’s new FlashKit Pro and FlashKit TR.
                                       4                 • November 14, 2019, EcoFasten filed this lawsuit arising out of Unirac’s
                                       5                   breach of contracts for the purchase of the entire solar panel mounting
                                                           systems.
                                       6
                                       7                 • October 2, 2020, EcoFasten’s patent infringement lawsuit against Unirac in
                                                           the District of New Mexico arising out of patents covering the entire solar
                                       8                   panel mounting system.
                                       9
                                                         • January 20, 2021, Unirac filed three new lawsuits alleging that EcoFasten’s
                                      10                   and an affiliate’s products infringe certain Unirac patents.
                                      11              Unirac points to EcoFasten’s filing of lawsuits and the resulting changes in its

                                      12   negotiating position to argue that Unirac isn’t doing anything that EcoFasten hasn’t done.
7150 East Camelback Road, Suite 285




                                      13   But the above timeline reveals the problem EcoFasten has with Unirac’s conduct. The first
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      14   lawsuit was brought in 2017 against a small company long before it was acquired by
           (480) 421-1001




                                      15   Unirac. This action was filed in 2019 after pre-litigation attempts to resolve Unirac’s

                                      16   breaches failed, and the New Mexico lawsuit was filed as soon as long-prosecuted patent

                                      17   finally issued. Not to put too fine a point on it, but none of these lawsuits were filed in the

                                      18   days leading up to a mediation, and when the parties agreed to mediate this case on

                                      19   January 27, 2021, both sides had substantial discovery into the claims and damages at

                                      20   issue. 2

                                      21              In contrast, no “real world” developments brought about Unirac’s recent lawsuits,

                                      22   and Unirac concedes that they were nothing more than a reaction against EcoFasten’s

                                      23   settlement offer. In a vacuum, there’s nothing inherently improper about that. But the

                                      24   world is not a vacuum, and by the time Unirac deigned to tell EcoFasten that it believes

                                      25   EcoFasten is infringing Unirac’s patents, the parties had already invested substantial time

                                      26   and money in a mediation that was just days away.

                                      27   2
                                             Though discovery has not commenced in the New Mexico suit, that case concerns the
                                      28   same FlashKit Pro and FlashKit TR products as this action. If 28 U.S.C. § 1400 did not
                                           require patent infringement actions to be prosecuted in Unirac’s home district, EcoFasten
                                           would have sought leave to amend the complaint in this action to assert those claims in
                                           this action.
                                                                                        4
                                               Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 5 of 9


                                       1
                                                  Unirac’s opposition suggests that the timing of these new lawsuits is just an
                                       2
                                           unhappy accident. But that premise is unsupportable. Unirac would lead this Court to
                                       3
                                           believe that its “investigations” towards “the end of 2020” prompted it to file the new
                                       4
                                           lawsuits. But “end of 2020” is just a euphemism for “after receiving EcoFasten’s pre-
                                       5
                                           mediation settlement demand,” and it is undisputed that none of the patents asserted or
                                       6
                                           products accused are “new”—all patents were issued, and products launched, years ago.
                                       7
                                                  The only plausible reason for Unirac to file the new lawsuits and demand those be
                                       8
                                           addressed days later in a mediation is that Unirac had no intention of discussing settlement
                                       9
                                           of this lawsuit in good faith. 3 Unirac had several options it could have turned to other than
                                      10
                                           waste EcoFasten’s time and efforts with a doomed mediation. The most obvious option,
                                      11
                                           and the one that is most consistent with a genuine desire to protect intellectual property, is
                                      12
                                           to timely file the lawsuits when the allegedly infringing products come to market or when
7150 East Camelback Road, Suite 285




                                      13
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                           the patents are issued. Unirac passed on that option years ago. Another would be to
                                      14
           (480) 421-1001




                                           request a further continuance of the mediation so that EcoFasten could have an
                                      15
                                           opportunity to evaluate the new claims. Or, Unirac could have cancelled the mediation
                                      16
                                           entirely and the parties could discharge their obligations under the order by having a less-
                                      17
                                           expensive discussion between counsel. Yet another would be to discuss settlement of the
                                      18
                                           cases related to the same products and intellectual property (i.e., not the brand-new
                                      19
                                           lawsuits) while leaving Unirac the ability to pursue other claims. But Unirac chose to
                                      20
                                           instead make a mockery of the Court’s order for good faith settlement negotiations and to
                                      21
                                           cause EcoFasten to incur unnecessary expense.
                                      22
                                                  EcoFasten’s motion is not about the parties not reaching a resolution. It’s not about
                                      23
                                           what offers either party made, or even the new lawsuits Unirac filed. It is about how, and
                                      24
                                           when, Unirac attempted to shift the negotiations immediately before the parties mediated.
                                      25
                                           Unirac, much like the plaintiff in Rizzo, made a non-negotiable and surprise demand that
                                      26   3
                                             Unirac’s reliance upon Layton v. Eagle Rock Timber, Inc., No. 4:17-CV-00259-DCN,
                                      27   2018 WL 5499541 (D. Idaho Oct. 29, 2018) is not persuasive. One, the issue in Layton is
                                           that one party never made an offer during mediation but spent hours there anyway. Unirac
                                      28   made an offer, revoked the offer only to demand an exorbitant amount related to brand
                                           new lawsuits, condemning the mediation to failure. Two, Layton applies Idaho law which
                                           does not, for example, permit consideration of settlement negotiations when fashioning
                                           attorneys’ fee award – something Arizona law certainly permits.
                                                                                      5
                                             Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 6 of 9


                                       1
                                           included resolving the new lawsuits—something Unirac knew EcoFasten could not
                                       2
                                           reasonably consider just a few days after the lawsuits had been filed. This caused an
                                       3
                                           “unjustified waste of resources” because Unirac filed what it calls its “offensive litigation”
                                       4
                                           immediately before the mediation. When EcoFasten proved unwilling to immediately
                                       5
                                           cower in the face of the “offensive litigation,” Unirac’s actions ensured the parties could
                                       6
                                           not engage in meaningful settlement discussions.
                                       7
                                                  b.     Confidentiality Does Not Conceal Violations of Court Orders.
                                       8
                                                  Unirac pleads with this Court to not consider its conduct leading up to and during
                                       9
                                           the mediation because of a supposed veil of secrecy. But adopting Unirac’s conception of
                                      10
                                           mediation confidentiality would render meaningless all orders to participate in settlement
                                      11
                                           discussions in “good faith.” Unirac’s position conflates two issues: (1) the purpose of
                                      12
                                           confidentiality; and (2) admissibility as evidence.
7150 East Camelback Road, Suite 285




                                      13
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                                  First, confidentiality agreements (like those regularly contained in mediation
                                      14
           (480) 421-1001




                                           agreements) do not prohibit filings with the court but, instead, bear on whether the filing
                                      15
                                           should be requested under seal or not. Although EcoFasten doubts that the public interest
                                      16
                                           in open court records and whether litigation conduct is sanctionable or not is outweighed
                                      17
                                           by the parties’ interests in having confidential negotiations, EcoFasten does not oppose
                                      18
                                           Unirac’s request to seal the details discussed in EcoFasten’s motion. Tellingly, Unirac did
                                      19
                                           not seek to have its opposition filed under seal, preferring instead to avoid reckoning with
                                      20
                                           the facts by omitting them entirely. Confidentiality agreements do not operate against the
                                      21
                                           Court, and do not insulate a party’s conduct from scrutiny.
                                      22
                                                  Second, Rule 408 and A.R.S. § 12-2238 discuss the admissibility of evidence for
                                      23
                                           limited purposes. EcoFasten’s motion for sanctions does not go the merits of this lawsuit.
                                      24
                                           Rather, the motion addresses Unirac’s efforts to disregard the Court’s order to engage in
                                      25
                                           settlement discussions in good faith. The Court must be able to consider parties’ conduct
                                      26
                                           in, and leading up to, a mediation otherwise the Court cannot appropriately determine if a
                                      27
                                           party has acted in “bad faith” like Unirac has done so here. This is apparent from the
                                      28
                                           discussion in Rizzo and in Edwards v. Vemma Nutrition, No. CV-17-02133-PHX-DWL,


                                                                                         6
                                             Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 7 of 9


                                       1
                                           2019 WL 5684192, at 11 n.10 (D. Ariz. Nov. 1, 2019) (denying Rule 408 objection to
                                       2
                                           offers of compromise when considering a motion for sanctions) and Pittman v. Brinker
                                       3
                                           Int’l, Inc., 216 F.R.D. 481, 485 (D. Ariz. 2003) (imposing sanctions for “attending the
                                       4
                                           settlement conference despite the high unlikelihood of a settlement”). The body of case
                                       5
                                           law in this District demonstrate that parties are entitled to apprise the Court of
                                       6
                                           sanctionable conduct.
                                       7
                                                  While Unirac attempts to portray EcoFasten’s motion as an end-run around Rule
                                       8
                                           408, A.R.S. § 12-2238, Unirac cannot dispute that it informed EcoFasten of its new claims
                                       9
                                           and demands just days before the mediation, and after EcoFasten spent hours preparing
                                      10
                                           for the mediation, exchanging early settlement offers, and meeting in advance with the
                                      11
                                           mediator per his usual process. Simply, Unirac pulled the rug out from under the mediator
                                      12
                                           and EcoFasten making all of that effort moot. Confidentiality and Rule 408 and A.R.S. §
7150 East Camelback Road, Suite 285




                                      13
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                           12-2238 cannot shield Unirac’s bad faith conduct from this Court’s consideration.
                                      14
           (480) 421-1001




                                                  c.      Unirac Cannot Hide Behind a Desire for a “Global Resolution.”
                                      15
                                                  Unirac attempts to blur the facts when it comes to the global resolution the parties
                                      16
                                           intended to discuss at the mediation. First, Unirac tries to prop itself up as being in the
                                      17
                                           right by stating that it was the party to propose “a global resolution of all disputes.” But
                                      18
                                           Unirac fails to point out that the “global settlement” it suggested back in November 2020
                                      19
                                           sought discussion of a resolution of the disputes “related to the same products/IP.” See
                                      20
                                           Email string between A. Strickland & S. O’Hara, Nov. 3, 2020, attached as Ex. 1.
                                      21
                                           Unirac’s new lawsuits do not relate to the “same products/IP” and were not contemplated
                                      22
                                           by anyone as part of the parties’ “global dispute” until right before the mediation. In short,
                                      23
                                           Unirac proposed a global settlement concept and then waited until the last minute to
                                      24
                                           greatly expand the disputes to unrelated intellectual property and products wasting
                                      25
                                           EcoFasten and the mediator’s efforts to engage in informed settlement discussions. Again,
                                      26
                                           there is nothing wrong with wanting a global resolution, but it is not good faith to insist on
                                      27
                                           a global resolution despite waiting until the last minute to make that “global dispute”
                                      28
                                           much larger.


                                                                                         7
                                             Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 8 of 9


                                       1
                                                  Nor is Unirac’s attendance at the mediation in pursuit of the elusive “global
                                       2
                                           resolution” enough to satisfy the duty of good faith. If it were, a party could pull all
                                       3
                                           manner of bad-faith stunts in the lead-up to mediation or during the mediation itself and
                                       4
                                           escape sanctions so long as its representatives patiently waited for the mediator or the
                                       5
                                           other side to get fed up. This mediation was doomed to fail the minute Unirac decided it
                                       6
                                           would try to ambush EcoFasten with three new non-negotiable claims on the eve of
                                       7
                                           mediation, and Unirac’s subsequent clock-punching at the mediation does not absolve it.
                                       8
                                                  d.     Unirac’s Gripes About EcoFasten’s Settlement Offers Are Irrelevant
                                       9                 and Misplaced.
                                      10          Unirac tries to justify its 12th-hour expansion of the dispute between the two
                                      11   parties with the new lawsuits by claiming that EcoFasten itself made a settlement offer
                                      12   seeking more than the reasonable royalty it contends it is entitled to in the Eastern District
7150 East Camelback Road, Suite 285




                                      13   of California patent lawsuit. This is a feeble attempt to gloss over the fact that the
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      14
           (480) 421-1001




                                           reasonable royalty damages sought in that lawsuit are limited by patent law concepts,
                                      15   while the rights and obligations created by the parties’ agreements at issue in this action
                                      16   are much greater. Put another way, a reasonable royalty in a patent infringement lawsuit
                                      17   must consider the smallest saleable patent practicing unit, while in this action, EcoFasten
                                      18   can seek lost profit and royalty damages for entire product assemblies if they fall within
                                      19   the scope of EcoFasten’s exclusive rights by contract.
                                      20   IV.    Conclusion
                                      21          Of course, Unirac doesn’t have to settle this case if it doesn’t want to. And subject
                                      22   to Rule 11, Unirac can file whatever lawsuits it wants to. But Unirac cannot ignore this
                                      23   Court’s order to conduct good faith settlement talks, and timing matters. If Unirac were
                                      24   genuinely aggrieved by EcoFasten’s supposed infringement of its intellectual property,
                                      25   Unirac could have brought the new lawsuits years earlier and the parties may well have
                                      26   been able to reach a “global resolution” on January 27. That’s not what Unirac did. It is
                                      27   simply not good faith to wait until after the parties had submitted mediation briefs and
                                      28   exchanged offers to file three new (and unrelated) lawsuits, and then insist that any
                                           compromise of this case is off limits unless EcoFasten first acknowledges an obligation to
                                                                                         8
                                             Case 2:19-cv-05750-MTL Document 45 Filed 02/23/21 Page 9 of 9


                                       1
                                           compensate Unirac for its alleged damages in the new lawsuits. As a result of this failure
                                       2
                                           to act in good faith, the mediation was an expensive waste of time. To that end, EcoFasten
                                       3
                                           respectfully requests that the Court enter the order awarding EcoFasten its attorneys’ fees
                                       4
                                           and costs incurred engaging in a mediation process that Unirac turned into a farce.
                                       5
                                                 DATED this 23rd day of February 2021.
                                       6
                                       7                                     KERCSMAR & FELTUS PLLC
                                       8
                                       9                                   By s/ Sean J. O’Hara
                                                                             Sean J. O’Hara
                                      10                                     Daniel P. Crane
                                      11                                     7150 East Camelback Road, Suite 285
                                                                              Scottsdale, Arizona 85251
                                      12                                     Attorneys for Plaintiff EcoFasten Solar
7150 East Camelback Road, Suite 285




                                      13
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      14
           (480) 421-1001




                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                                                                        9
